Citation Nr: 1127667	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  06-05 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right knee disability.  

3.  Entitlement to service connection for a left knee disability

4.  Entitlement to service connection for an ovarian disability.

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a headache disability, claimed as migraines.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that denied entitlement to service connection for bilateral ovary condition, diabetes mellitus, hypertension, migraine headaches, right and left knee conditions, and back condition (pain).  This matter also arises from a February 2005 rating decision wherein the RO denied entitlement to service connection for a forehead laceration.

The Veteran presented testimony at a personal video conference hearing in January 2009 before the undersigned Veterans Law Judge (VLJ).  In March 2009, the Board dismissed the service connection claim for a forehead laceration per the Veteran's request, and remanded the remaining service connection claims for further development.

The issues of entitlement to service connection for low back disability, a right knee disability, a left knee disability, an ovarian disability, diabetes mellitus, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran was treated for headaches during service, and her competent and credible lay testimony establishes that she has had headache symptoms since service discharge.   


CONCLUSION OF LAW

Resolving any doubt in the Veteran's favor, a chronic headache disability had its onset during active service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants service connection for a chronic headache disability, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).   When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996).

Analysis

The medical evidence shows current complaints and treatment for migraine headaches.  See VA medical evidence dated from 1999, forward.   

Headaches were also noted in service.  According to a November 1986 treatment record, the Veteran was seen in an emergency room after having been hit in the face with a broken bottle during a fight; she complained of cuts on her face without headaches or dizziness, just numbness.  In December 1986, the Veteran complained of approximately five episodes of headaches since the November 1986 incident.  Thereafter, in March 1987, she complained of chronic frontal headaches since November 1986 when hit in the head with a bottle by her sister.  A skull series noted no significant abnormality.  A computed tomography (CT) scan revealed no evidence of ventriculomegaly, mass, mass effect, or abnormally enhancing lesion.  The assessment was chronic headaches with no obvious neurological deficit.  In April 1987, she did not notice persistent dull headaches as much.  A June 1988 entry noted a history of intermittent headaches since head trauma in November 1986 controlled with medication.  Subsequent assessments were post-concussion headaches/vascular, headaches/post- concussion/tension, post-concussion vs. vascular and frontal headaches, migraine.  

The Board acknowledges that the Veteran, as a lay person, is competent to report the existence of her headache symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As a layperson, however, without the appropriate medical training and expertise, she is not competent to provide an opinion on a medical matter, such as the etiology of her disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Pursuant to the Board's March 2009 remand, the Veteran underwent a VA examination in June 2009 to determine the etiology of her current headaches.  The June 2009 VA examiner opined that the current headaches are less likely than not related to service, however in arriving at such opinion, the examiner indicated that there is no evidence of headaches in service.  Clearly, as noted above, there is in-service evidence of headaches.  Thus, the Board finds the rationale provided by the June 2009 examiner to be incorrect and inadequate.

Nevertheless, the Board finds that the evidence of record shows a continuity of headache symptoms since service.  The Veteran credibly testified in January 2009 that she was has had headache symptoms since service.  The Veteran's testimony and statements on these matters are credible, and provide the most probative evidence on the question of whether there was a continuity of symptoms since service.  As indicated, the Veteran is competent to report her headache symptoms and to report having such symptoms since service.  38 C.F.R. § 3.159(a)(2).  

Based on the foregoing, the Board finds that the evidence of record is at least in relative equipoise as to whether the Veteran's headache disability is related to service.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for a chronic headache disability is warranted. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a chronic headache disability is granted.


REMAND

As to the remaining claims, the Board finds that further development is necessary.

The June 2009 VA examiner opined that it was less likely as not that the Veteran has a low back disability, right knee disability, left knee disability, and ovarian disability related to service.  The examiner also opined that the Veteran's diabetes and hypertension were at least as likely as not related to her polycystic ovarian syndrome.  Upon review of the examination report, the Board finds that further development is necessary.  

In arriving at the opinion that the Veteran's low back and right and left knee disabilities were less likely related to service, the June 2009 VA examiner stated that there is no chronic or permanent residual, and no current evidence of treatment or pertinent diagnosis in the post-service treatment records.  However, on the June 2009 examination report, the examiner diagnosed the Veteran with lumbar spine radiculopathy and bilateral patellofemoral syndrome.  In light of this conflict, clarification is necessary as to whether the Veteran's lumbar spine radiculopathy and bilateral patellofemoral syndrome, or any other currently diagnosed pertinent disability, are related to service.

Moreover, the Board notes that, in arriving at the opinion that the Veteran's current polycystic ovarian syndrome was less likely as not related to service, the June 2009 VA examiner indicated that there was no evidence of such disease during service.  However, the examiner did not acknowledge and discuss the evidence of small ovarian cysts with minimal enlargement of the left ovary, as noted in the prior remand.  The Board therefore finds the provided rationale to be inadequate.  

Additionally, the June 2009 examiner was asked to acknowledge the Veteran's competent reports of a continuity of symptoms since service, and this was not accomplished.  The Veteran's competent lay reports of continuity of symptoms since service must be considered.  See Dalton v. Nicholson, 21 Vet. App. 23, 40 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service treatment records to provide a negative opinion).   

The Board further observes that the Veteran did not report for x-rays of the low back and knees scheduled in conjunction with the June 2009 examination.  In light of the in-service treatment for low back and knee pain and the Veteran's competent report of low back and knee problems since service, the Board finds that she should be afforded an additional opportunity to report for VA examinations of the low back and knees, to include undergoing pertinent x-rays.  In light of this determination, the Board emphasizes the importance of the Veteran's cooperation in the development of her claims.  The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The x-ray and examination findings may affect the outcome of her claims.  Should the Veteran not report for the VA examinations and x-rays, the Board notes that her claims will be decided on the evidence currently in the claims folder and may result in the denial of her claims.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining and associating any outstanding evidence, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently diagnosed low back, right knee, and left knee disability.  The claims file must be made available for review of his pertinent medical and other history, particularly the records of any relevant treatment.  All tests and studies should be completed, to include x-rays.  Specifically, the examiner is asked to:   

a.  diagnose any low back disability currently shown, to include lumbar spine radiculopathy, and then provide an opinion as to whether it is at least as likely as not that the Veteran has a low back disability that is related to service or an incident in service.  The opinion should be reconciled with all evidence of record, to include the service records showing treatment for back pain, as well as the VA examination report dated in June 2009.   The examiner is also asked to acknowledge and discuss the Veteran's competent and credible reports of a continuity of low back symptoms since service.  
b.  diagnose any right and/or left knee disability currently shown, to include patellofemoral syndrome, and then provide an opinion as to whether it is at least as likely as not that the Veteran has a right and/or left knee disability that is related to service or an incident in service.  The opinion should be reconciled with all evidence of record, to include the service records showing treatment for knee pain, chondromalacia and mild subluxating patella; the 1993 quadrennial (Army Reserve) examination report; and the VA examination report dated in June 2009.  The examiner is also asked to acknowledge and discuss the Veteran's competent and credible reports of a continuity of right and left knee symptoms since service.  

A complete rationale for the opinions must be provided.

2.  The Veteran's claims folder should be returned to the examiner who conducted the June 2009 VA examinations for an addendum.  

The examiner is asked to:  a) clarify whether it is at least as likely as not that the Veteran's current polycystic ovary syndrome is related to the ovarian cysts and minimal enlargement of the left ovary shown on ultrasound during service in 1988, or to any other incident in service.  The examiner is also asked to acknowledge and discuss the Veteran's competent report of a continuity of ovarian symptoms since service; and b) acknowledge and discuss the Veteran's competent reports of a continuity of diabetes and hypertension symptoms since service.  

A complete rationale for the opinions must be provided.

3.  Then, readjudicate the Veteran's service connection claims for a low back disability, a right knee disability, a left knee disability, an ovarian disability, diabetes mellitus, and hypertension.  If any benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran and her representative an opportunity to respond.  

Thereafter, return the case to the Board.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


